I.C.H. CORPORATION

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

JOHN A. BICKS

             THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Agreement")
is effective as of the 15th day of May, 2001, by and between I.C.H. Corporation
("ICH"), a Delaware corporation with offices at 9255 Towne Centre Drive, Suite
600, San Diego, CA 92121, and its subsidiaries, Sybra, Inc., a Michigan
corporation ("Sybra"), and Care Financial Corp., a Delaware corporation
("Care"), and collectively, with ICH and Sybra, the "Companies"), each with
offices at c/o I.C.H. Corporation, 9255 Towne Centre Drive, Suite 600, San
Diego, California 92121 and John A. Bicks, an individual residing at 1070 Park
Avenue, New York, New York 10128 (the "Executive").

             WHEREAS, Executive has served as Co-Chief Executive Officer and
Co-Chairman of the Board of Directors of ICH (the “ICH Board”) and in similar
capacities for each of the other Companies pursuant to his prior employment
agreement with ICH and the other Companies dated as of June 15, 2000 (the "Prior
Agreement") and through such service, has acquired special and unique knowledge,
abilities and expertise; and

             WHEREAS, ICH desires to continue to employ Executive as its
Co-Chief Executive Officer and to have Executive serve as Co-Chairman of the ICH
Board and the other Companies desire to continue to employ Executive in similar
capacities and the Companies desire to employ Executive in such capacities with
any future subsidiaries of the Companies and wish to be assured of his continued
services on the terms and conditions hereinafter set forth; and

             WHEREAS, Executive desires to be employed by ICH as its Co-Chief
Executive Officer and to serve as Co-Chairman of the ICH Board, and by the other
Companies and any future subsidiaries of the Companies in similar capacities and
to perform and to serve the Companies on the terms and conditions hereinafter
set forth.

             NOW, THEREFORE, in consideration of the premises and of the mutual
promises, agreements and covenants set forth herein, the parties hereto agree as
follows:

             1.          Employment.

                           (a)         Duties.  The Companies hereby agree to
employ Executive, and Executive hereby accepts such employment as the Co-Chief
Executive Officer of ICH and agrees to serve as Co-Chairman of the ICH Board and
as Co-Chief Executive Officer and Co-Chairman of the Board of Directors of each
of the other Companies.  In his role as Co-Chief Executive Officer of ICH and
the other Companies, Executive shall be responsible for duties of a supervisory
or managerial nature as may be directed from time to time by the ICH Board and
each other respective Board of Directors, provided, that such duties are
reasonable and customary for an Co-Chief Executive Officer.  Executive agrees
that he shall, during the term of this Agreement, except during reasonable
vacation periods, periods of illness and the like, devote substantially all his
business time, attention and ability to his duties and responsibilities
hereunder; provided, however, that nothing contained herein shall be construed
to prohibit or restrict Executive from (i) serving as a director of any
corporation, with or without compensation therefor; (ii) serving in various
capacities in community, civic, religious or charitable organizations or trade
associations or leagues; or (iii) attending to personal business; provided,
however,  that no such service or activity permitted in this Section 1(a) shall
materially interfere with the performance by Executive of his duties hereunder. 
Executive shall report directly to the ICH Board and each other Board of
Directors.

                           (b)        Term.

                                        (i)          Except as otherwise
provided in this Agreement to the contrary, the terms and conditions of this
Agreement shall be and remain in effect during the period of employment (the
"Employment Period") established under this Section 1(b).  The initial
Employment Period shall be for a term commencing on the date of this Agreement
and ending on the third anniversary of the date of this Agreement; provided,
however, that commencing on the first day after the date of this Agreement and
on each day thereafter, the Employment Period shall be extended for one
additional day so that a constant three (3) year Employment Period shall be in
effect, unless (A) ICH (on its behalf and on behalf of the other Companies) or
Executive elects not to extend the term of this Agreement by giving written
notice to the other party in accordance with Sections 4(b) and 11 hereof, in
which case, the term of this Agreement shall become fixed and shall end on the
third anniversary of the date of such written notice ("Notice of Non-Renewal"),
or (B) Executive’s employment terminates hereunder.

                                        (ii)         Notwithstanding anything
contained herein to the contrary, (A) Executive’s employment with the Companies
may be terminated by ICH (on its behalf and on behalf of the other Companies) or
Executive during the Employment Period, subject to the terms and conditions of
this Agreement; and (B) nothing in this Agreement shall mandate or prohibit a
continuation of Executive’s employment following the expiration of the
Employment Period upon such terms and conditions as the ICH Board and Executive
may mutually agree.

                                        (iii)        If Executive’s employment
with the Companies is terminated, for purposes of this Agreement, the term
"Unexpired Employment Period" shall mean the period commencing on the date of
such termination and ending on the last day of the Employment Period.

 

                           (c)         Location/Travel.  Executive shall work at
ICH's offices in New York, New York.  Executive shall not be required to
relocate from the New York City area during the Employment Period.

             2.          Compensation.  Subject to the provisions of Section 7
hereof, the Companies shall each be responsible and have joint and several
liability for all compensation and benefits owed to Executive under this
Agreement.  A reference to an ICH plan, program, obligation or commitment shall
also be considered an obligation or commitment of each of the other Companies
but shall not result in duplicate benefits being paid or provided to Executive.

                           (a)         Salary.  Executive shall receive an
annual base salary of Three Hundred Thousand Dollars ($300,000).  The annual
base salary payable to Executive pursuant to this Section 2(a), which may be
increased but not decreased by the ICH Board or the Compensation Committee of
the ICH Board , shall be hereinafter referred to as the "Annual Base Salary" (it
being understood that if and when such Annual Base Salary is increased, it may
not be subsequently decreased below such new Annual Base Salary).

                           (b)        Annual Bonus.

                                        (i)          Executive shall be entitled
to receive an annual cash bonus, hereinafter referred to as the "Annual Bonus,"
based upon the performance of ICH and Executive as determined by the ICH Board. 
The target Annual Bonus payable to Executive for each fiscal year shall be an
amount equal to at least forty percent (40%) of Executive’s Annual Base Salary
for such year.

                                        (ii)         Executive’s Annual Bonus
shall be paid to Executive no later than forty five (45) days following the end
of the period for which the bonus is being paid.

                           (c)         Reimbursement of Business Expenses.  ICH
shall reimburse Executive for all reasonable out-of-pocket expenses incurred by
him during the Employment Period, including, but not limited to, all reasonable
travel and entertainment expenses.  Executive may only obtain reimbursement
under this Section 2(c) upon submission of such receipts and records as may be
required under the reimbursement policies established by ICH.

                           (d)        Additional Benefits; General Rights. 
During the Employment Period, Executive shall be entitled to:

                                        (i)          participate in all employee
stock option, pension, savings, and other similar benefit plans of ICH and/or
such other plans or programs of the other Companies as ICH may designate from
time to time;

                                        (ii)         participate in all welfare
plans established by ICH such as life insurance, medical, dental, disability,
and business travel accident plans and programs and/or such other plan or
programs of the other Companies as ICH may designate from time to time.  In
addition, ICH shall reimburse Executive for (i) any premium costs Executive may
incur with respect to the health insurance plan currently maintained by ICH (and
which may be maintained by ICH from time to time) in which Executive (and his
spouse and children) participates and (ii) for all other medical and dental
expenses not covered by any medical or dental plan in which Executive (and his
spouse and children) participates, including, without limitation, deductibles
and out of pocket expenses;

                                        (iii)        reimbursement from ICH for
any premium costs associated with the life insurance policy in the face amount
of Two Million Dollars ($2,000,000) issued by Security Connecticut Life
Insurance Company and currently owned by Executive; provided, that such
reimbursement shall not exceed Seventy-Five Hundred Dollars ($7,500) per year;

                                        (iv)       a minimum Four Hundred
Dollars ($400) per month parking/transportation allowance;

                                        (v)        four (4) weeks paid vacation
per year; and

                                        (vi)       any other benefits provided
by ICH to its executive officers.

                           (e)         Withholding.  ICH and/or the other
Companies, as the case may be, shall deduct from all compensation paid to
Executive under this Agreement, any Federal, State or city withholding taxes,
social security contributions and any other amounts which may be required to be
deducted or withheld by the Companies pursuant to Federal, State or city laws,
rules or regulations.

             3.          Option Grant.

                           (a)         (i)          Executive has received
options issued pursuant to ICH’s 1997 Employee Stock Option Plan, as amended
(the "Stock Option Plan") as follows:

Herein Referred
To As Grant Date   Number of Shares
Granted   Exercise Price/Share
($)   Vesting 1998 Options March 12, 1998   60,000   3.4375   25 % installments
on March 12, 1998, January 1, 1999, January 1, 2000 and January 1, 2001  
September 1, 1998   10,000   4.00   25 % installments on September 1, 1998,
January 1, 1999, January 1, 2000 and January 1, 2001 1999 Options February 15,
1999   10,000   5.625   25 % installments on February 15, 1999, January 1, 2000,
January 1, 2001 and January 1, 2002   May 7, 1999   35,000   12.25   25 %
installments on May 7, 1999, January 1, 2000, January 1, 2001 and January 1,
2002 2000 Options June 29, 2000   35,000   5.06   50 % on the grant date and 25
installments on January 1, 2001 and January 1, 2002

The terms and conditions of each option grant set forth above are memorialized
in  written option grant agreements between ICH and Executive dated the dates
thereof.  Such 1998 Options, 1999 Options and 2000 Options plus any additional
options granted to Executive in the future (collectively referred to herein as
the "Options") shall expire on the tenth anniversary of each respective grant
date.

                                        (ii)         The Options were and are
intended to qualify as incentive stock options within the meaning of Section
422(b) of the Internal Revenue Code of 1986, as amended (the "Code"); provided,
however, that to the extent that any Options do not satisfy the requirements of
Section 422(b) of the Code either at the time of grant or before or after
exercise, including, without limitation, upon disposition of the underlying
stock acquired by the exercise of Options prior to the requisite holding period,
they shall be treated as non-qualified stock options.

                           (b)        In the event that Executive incurs taxable
income as a result of any or all of his Options being treated as non-qualified
options (i.e. Options have been exercised and the requirements of Section 422(b)
of the Code have not been or are no longer met) (the "Taxable Event") as soon as
practicable after a determination by ICH and Executive that the Options are
non-qualified and a Taxable Event has occurred, ICH shall make an additional
single sum cash payment to Executive in an amount equal to thirty percent (30%)
of Executive’s taxable income resulting from the Taxable Event.  Such payment
shall only be made in the event Executive’s employment with ICH has not
terminated for Cause within the meaning of Section 4(a)(i) of this Agreement.

                           (c)         Notwithstanding any provisions in an
Option grant agreement to the contrary, upon termination of his employment for
any reason, Executive shall have the right to exercise his Options at any time
through the tenth anniversary of the grant date of such Options.  Executive
understands that the effect of exercising any incentive stock options on a day
that is more than ninety (90) days after the date of termination of employment
(or, in the case of a termination of employment on account of death or
disability, on a day that is more than one (1) year after the date of such
termination) shall be to cause such incentive stock options to be treated as
non-qualified stock options.

                           (d)        In the event ICH issues additional shares
of Common Stock and/or any class of stock convertible into Common Stock and/or
any other security convertible into Common Stock (including, without limitation,
options and warrants which may be granted to individuals or entities other than
employees and directors but excluding (i) the exercise of any currently
outstanding options or warrants, (ii) any future grants of options, but only to
the extent such grants relate to shares of Common Stock currently authorized to
be granted under the Stock Option Plan or the ICH 1997 Director Stock Option
Plan (collectively, the "Option Plans") (i.e. any options that may be granted by
virtue of an increase in the number of shares of Common Stock currently
authorized under the Option Plans shall not be excluded) and (iii) the exercise
of any of such options) at any time during the Employment Period and prior to
Executive’s termination of employment and in connection with a public or private
equity offering or in connection with an acquisition (the "Issuance"), Executive
shall be granted additional stock options and/or provided with a loan to
purchase Common Stock, as determined by the ICH Board, in an amount equal to
three and one-half percent (3.5%) of the number of shares issued pursuant to
such Issuance.  The foregoing notwithstanding, in the event ICH repurchases any
shares of Common Stock, stock convertible into shares of Common Stock and/or any
other security convertible into shares of Common Stock, the anti-dilution
provisions set forth in this Section 3(d) shall not apply until an equal number
of such shares of Common Stock, stock convertible into shares of Common Stock
and/or other securities convertible into shares of Common Stock are first
reissued by ICH.  In addition, equitable adjustments shall be made to such
anti-dilution provisions in the event ICH effectuates a stock split, reverse
stock split, stock dividend or other recapitalization transaction.

                           (e)         To the extent any Options are not vested
upon a "Change in Control" of ICH, such unvested Options shall become fully
vested and immediately exercisable upon a "Change in Control" of ICH (whether or
not such Change in Control is approved of by the Continuing Directors of ICH (as
defined in the Rights Agreement between ICH and Mid-America Bank of Louisville
and Trust Company dated as of February 19, 1997 and amended as of February 10,
1998)).  A "Change in Control" of ICH shall be deemed to have occurred upon the
happening of any of the following events:

                                        (i)  approval by the ICH Board or
stockholders of ICH of a transaction that would result in the reorganization,
merger, or consolidation of ICH with one or more other "Persons" within the
meaning of Sections 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934
("Exchange Act"), other than a transaction following which:

                                                     (A)  at least seventy-one
percent (71%) of the equity ownership interests of the entity resulting from
such transaction are beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) in substantially the same relative
proportions by Persons who, immediately prior to such transaction, beneficially
owned (within the meaning of Rule 13d-3 promulgated under the Exchange Act) at
least seventy-one percent (71%) of the outstanding equity ownership interests in
ICH; and

                                                     (B)  at least seventy-one
percent (71%) of the securities entitled to vote generally in the election of
directors of the entity resulting from such transaction are beneficially owned
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) in
substantially the same relative proportions by Persons who, immediately prior to
such transaction, beneficially owned (within the meaning of Rule 13d-3
promulgated under the Exchange Act) at least seventy-one percent (71%) of the
securities entitled to vote generally in the election of directors of ICH;

                                        (ii)  the acquisition of all or
substantially all of the assets of ICH or Sybra;

                                        (iii)  a complete liquidation or
dissolution of ICH or Sybra, or approval by the stockholders of ICH or Sybra of
a plan for such liquidation or dissolution of ICH or Sybra, respectively;

                                        (iv)  the occurrence of any event in the
nature of an event described in this Section 3(e) if, immediately following such
event, at least seventy-five percent (75%) of the members of the ICH Board do
not belong to any of the following groups:

                                                     (A)  individuals who were
members of the ICH Board on the date of this Agreement; or

                                                     (B)  individuals who first
became members of the ICH Board after the date of this Agreement either:

(I)  upon election to serve as a member of the ICH Board by affirmative vote of
three-quarters of the members of such ICH Board, or of a nominating committee
thereof, in office at the time of such first election; or

(II)  upon election by the stockholders of ICH to serve as a member of the ICH
Board, but only if nominated for election by affirmative vote of three-quarters
of the members of the ICH Board, or of a nominating committee thereof, in office
at the time of such first nomination; provided, however, that such individual's
election or nomination did not result from an actual or threatened election
contest (within the meaning of Rule 14a-11 of Regulation 14A promulgated under
the Exchange Act) or other actual or threatened solicitation of proxies or
consents (within the meaning of Rule 14a-11 of Regulation 14A promulgated under
the Exchange Act) other than by or on behalf of the ICH Board.

(v)  in a single transaction or a series of related transactions, one or more
other Persons, other than an employee benefit plan sponsored by ICH, becomes the
"beneficial owner," as such term is used in Section 13 of the Exchange Act, of
shares of Common Stock of ICH (including newly issued shares) which equal thirty
percent (30%) or more of the issued and outstanding shares of Common Stock of
ICH prior to such person or persons becoming such a "beneficial owner."

             (f)         In the event of a conflict between the terms of any
Option grant agreement or the Stock Option Plan and this Agreement, the terms of
this Agreement shall control.

4.          Termination of Employment; Events of Termination.

                           (a)         Executive’s employment hereunder may be
terminated during the Employment Period under the following circumstances:

(i)  Cause.  Executive’s employment hereunder shall terminate for "Cause" ten
days after the date that any of the Companies shall have given Executive notice
of the termination of his employment for "Cause".  For purposes of this
Agreement, "Cause" shall mean (A) the commission by Executive of fraud,
embezzlement or an act of serious, criminal moral turpitude against any of the
Companies; (B) the commission of an act by Executive constituting material
financial dishonesty against any of the Companies; or (C) Executive's gross
neglect in carrying out his material duties and responsibilities under this
Agreement which has a material adverse effect on any of the Companies and which
is not cured within thirty (30) days subsequent to written notice from any of
the Companies to Executive of such breach.

(ii)  Death.  Executive’s employment hereunder shall terminate upon his death.

(iii)  Disability.  Executive’s employment hereunder shall terminate ten days
after the date on which any of the Companies shall have given Executive notice
of the termination of his employment by reason of his physical or mental
incapacity or disability on a permanent basis.  For purposes of this Agreement,
Executive shall be deemed to be physically or mentally incapacitated or disabled
on a permanent basis if the ICH Board determines he is unable to perform his
duties hereunder for a period exceeding six (6) months in any twelve (12) month
period.

(iv)  Good Reason.  Executive shall have the right to terminate his employment
for "Good Reason."  This Agreement shall terminate effective immediately on the
date Executive shall have given the ICH Board notice of the termination of his
employment with the Companies for "Good Reason."  For purposes of this
Agreement, "Good Reason" shall mean (A) any material and substantial breach of
this Agreement by any of the Companies, (B) a diminution of Executive’s
responsibilities, loss of title or position in which Executive currently serves,
failure to reelect Executive to the ICH Board or the Board of Directors of any
of the other Companies or reappoint Executive Co-Chairman of the ICH Board or
Co-Chairman of the Board of Directors of any of the other Companies, but not
including the loss of responsibilities and title associated with any of the
Companies other than ICH or Sybra upon the sale of the stock or substantially
all of the assets of such other Company, (C) a Change in Control occurs and
Executive voluntarily quits at any time within the six (6) month period on or
immediately following the Change in Control, (D) ICH issues a Notice of
Non-Renewal to Executive, (E) a reduction in Executive’s Annual Base Salary or a
material reduction in other benefits (except for bonuses or similar
discretionary payments) as in effect at the time in question, or any other
failure by the Companies to comply with Sections 2 and 3, hereof, (F) the
relocation of Executive’s office outside the New York City area, or (G) this
Agreement is not assumed by a successor to ICH.

(v)  Without Cause.  The Companies shall have the right to terminate Executive’s
employment hereunder without Cause subject to the terms and conditions of this
Agreement.  In such event, this Agreement shall terminate, effective immediately
upon the date on which any of the Companies shall have given Executive notice of
the termination of his employment for reasons other than for Cause or due to
Executive’s Disability.

(vi)  Without Good Reason.  Executive shall have the right to terminate his
employment hereunder without Good Reason subject to the terms and conditions of
this Agreement.  This Agreement shall terminate, effective immediately upon the
date as of which Executive shall have given the ICH Board notice of the
termination of his employment without Good Reason.

(b)        Notice of Termination.  Any termination of Executive's employment by
any of the Companies or any such termination by Executive (other than on account
of death) shall be communicated by written Notice of Termination to the other
party hereto.  For purposes of this Agreement, a "Notice of Termination" shall
mean a notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive's
employment under the provision so indicated.  In the event of the termination of
Executive’s employment on account of death, written Notice of Termination shall
be deemed to have been provided on the date of death.

 

             5.          Payments Upon Termination.

                           (a)         Without Cause, for Good Reason, Death or
Disability.  If Executive's employment is terminated by any of the Companies
without Cause (pursuant to Section 4(a)(v)), by Executive for Good Reason
(pursuant to Section 4(a)(iv)), due to death of Executive (pursuant to Section
4(a)(ii)), or by any of the Companies due to Executive’s Disability (pursuant to
Section 4(a)(iii)), Executive, or in the case of Executive’s Death or
Disability, Executive’s legal representative estate or beneficiaries, as the
case may be, shall be entitled to receive from the Companies (i) a lump sum
payment in an aggregate amount equal to three (3) times the sum of (A) then
current Annual Base Salary and (B) the average of all bonuses, including,
without limitation, Executive's Annual Bonus, earned by or paid to Executive
during the two (2) immediately preceding full fiscal years of employment ending
prior to the date of termination (the "Severance Payment"); (ii) any bonuses
which have been earned but not been paid prior to such termination ("Prior Bonus
Payment") and (iii) reimbursement of expenses incurred prior to date of
termination (the "Expense Reimbursement").  The aforesaid amounts shall be
payable in cash without discount for early payment, at the option of Executive,
either in full immediately upon such termination or monthly over the Unexpired
Employment Period (the "Payment Election").  In addition, (x) Executive's fringe
benefits specified in Section 2 shall continue through the end of the Unexpired
Employment Period, provided, however, that such benefits which may not continue
pursuant to law, such as participation in a qualified pension plan, shall
terminate on the date of termination and further provided, that Executive shall
be entitled to COBRA continuation coverage and to continue the applicable life
insurance policies thereafter, at his cost ("Fringe Benefit Continuation); and
(y) all outstanding Options which are not vested as of the date of termination,
if any, shall upon such date of termination vest and become immediately
exercisable in accordance with the terms of the Option grant agreements and this
Agreement ("Vested Options").

                           In the event Executive terminates his employment
within the six month period on or immediately following a Change in Control
which constitutes a termination for Good Reason under this Agreement pursuant to
Section 4(a)(iv)(C), Executive shall be entitled to receive from the Companies
an additional lump sum cash payment in an amount sufficient to pay any excise
taxes which may be imposed on Executive pursuant to Section 4999 of the Code (or
any successor provisions) plus any excise or income tax liability on the gross
up payment itself so that on a net after tax basis Executive shall be in the
same position as if the excise tax under Section 4999 of the Code (or any
successor provisions) had not been imposed.

                           In the event Executive is terminated by any of the
Companies without Cause or due to Executive’s Disability, or Executive
terminates his employment with the Companies for Good Reason, Executive shall
have no duty to mitigate the amount of the payment received pursuant to this
Section 5(a), it being understood that Executive's acceptance of other
employment shall not reduce ICH’s or the other Companies’ obligations hereunder.

                           (b)        Termination With Cause or Voluntary Quit. 
If any of the Companies terminates Executive's employment for Cause (pursuant to
Section 4(a)(i)) or in the event Executive voluntarily terminates his employment
without Good Reason (pursuant to Section 4(a)(vi)) ("Voluntary Quit"), Executive
shall be entitled to his Annual Base Salary through the date of the termination
of such employment and Executive shall be entitled to any bonuses which have
been earned but not paid prior to such termination.  Executive shall not be
entitled to any other bonuses.  Executive's additional benefits specified in
Section 2 shall terminate at the time of such termination.  Additionally,
Executive shall be entitled to all Options that have vested as of the date of
such termination.  All outstanding Options, if any, which have not vested as of
date of such termination shall be forfeited, and if the termination is for
Cause, no further payments pursuant to Section 3(b) shall be made to Executive.

                           (c)         Termination by any of the Companies Upon
Change in Control.  If any of the Companies terminates Executive’s employment
for any reason in connection with a Change in Control which is not approved by
the Continuing Directors of ICH, Executive shall receive from the Companies in
one lump sum, payable on the consummation of the Change in Control an amount
equal to the Severance Payment, the Prior Bonus Payment and the Expense
Reimbursement.  The aforesaid amount shall be payable in cash without discount
for early payment on the consummation of such Change in Control.  Executive
shall be entitled to his Vested Options and Executive (and his spouse and
children) shall be entitled to Fringe Benefit Continuation.  In addition to the
aforesaid cash payment, the Companies shall pay Executive, on the consummation
of the Change in Control, in one lump sum, a cash payment  in an amount
sufficient to pay any excise taxes which may be imposed on Executive pursuant to
Section 4999 of the Code (or any successor provisions) plus any excise or income
tax liability on the gross up payment itself so that on a net after tax basis
Executive shall be the same as if the excise tax under Section 4999 of the Code
(or any successor provisions) had not been imposed.

                           In the event Executive is terminated by any of the
Companies in connection with a Change in Control which is not approved by the
Continuing Directors of ICH, Executive shall have no duty to mitigate the amount
of the payment received pursuant to this Section 5(c), it being understood that
Executive's acceptance of other employment shall not reduce the Companies
obligations hereunder.

                           (d)        Vesting Trust.  At Executive’s option, the
Companies shall establish a vesting trust into which the Companies shall, to the
extent economically feasible, contribute and/or pledge assets to secure their
severance obligations to Executive under this Agreement.

             6.          Successors and Assigns.

                           (a)         This Agreement shall be binding upon and
inure to the benefit of ICH, its successors and assigns.  ICH shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all its assets to expressly assume and agree
to perform this Agreement in the same manner and to the same extent ICH would be
required to perform if no such succession had taken place.

 

                           (b)        Executive agrees that this Agreement is
personal to him and may not be assigned by him other than by the laws of descent
and distribution.  This Agreement shall inure to the benefit of and be
enforceable by Executive's legal representative.

             7.          Joint and Several Liability.

                           (a)         No Duplication of Payments.  The
Companies shall be jointly and severally liable for any amounts payable to
Executive under this Agreement.  In no event shall any amount payable pursuant
to this Agreement be paid by ICH and any other Company, or any two or more
Companies and Executive shall not be entitled to receive duplicate benefits or
payments under any of the provisions of this Agreement.

                           (b)        New Subsidiaries.  Any subsidiary of the
Companies that is formed or acquired on or after the date hereof shall be
required to become a signatory to this Agreement and shall become jointly and
severally liable with the Companies for the obligations hereunder.

                           (c)         Sale of Subsidiaries.  Other than with
respect to the joint and several obligations of each subsidiary pursuant to
Section 5 hereof, upon the sale of the stock or substantially all of the assets
of any subsidiary of ICH, which is approved by the ICH Board, such subsidiary
shall be automatically released from its obligations hereunder and shall not be
considered as having any continuing liability for the obligations hereunder, and
Executive shall be released from his obligations to such subsidiary hereunder.

             8.          Governing Law.  This Agreement shall be construed in
accordance with, and its validity, interpretation, performance and enforcement
shall be governed by, the laws of the State of New York without regard to
conflicts of law principles thereof. Each of the parties hereto hereby (a)
irrevocably and unconditionally submits to the non-exclusive jurisdiction of any
New York State or Federal court sitting in New York County, New York in any
action or proceeding arising out of or relating to this Agreement, (b)
irrevocably waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding, and
(c) irrevocably and unconditionally consents to the service of any and all
process in any such action or proceeding by the mailing of copies of such
process by certified mail to such party and its counsel at their respective
addresses specified in Section 11 hereof.

             9.          Entire Agreement.

                           (a)         This instrument contains the entire
understanding and agreement among the parties relating to the subject matter
hereof, except as otherwise referred to herein, and supersedes all other prior
agreements and undertakings, both written and oral, among the parties with
respect to the subject matter hereof.  The parties recognize that the Prior
Agreement has been amended and restated in its entirety by this Agreement and
the terms of the Prior Agreement are of no further force and effect.

                           (b)        Neither this Agreement nor any provisions
hereof may be waived or modified, except by an agreement in writing signed by
the party(ies) against whom enforcement of any waiver or modification is sought.

             10.        Provisions Severable.   In case any one or more of the
provisions of this Agreement shall be invalid, illegal or unenforceable in any
respect, or to any extent, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby.

             11.        Notices.  Any notice required or permitted to be given
under the provisions of this Agreement shall be in writing and delivered by
courier or personal delivery, facsimile transmission (to be followed promptly by
written confirmation mailed by certified mail as provided below) or mailed by
certified mail, return receipt requested, postage prepaid, addressed as follows:

             If to ICH or any of the other Companies:

                           ICH Corporation
                           9255 Towne Centre Drive
                           Suite 600
                           San Diego, California  92121
                           Attention: Board of Directors
                           Facsimile Number:  (858) 638-2083

             With a copy to:

                           Christopher J. Sues, Esq.
                           Pryor Cashman Sherman & Flynn LLP
                           410 Park Avenue
                           New York, New York 10022
                           Facsimile Number:  (212) 326-0806

             If to Executive:

                           John A. Bicks, Esq.
                           1070 Park Avenue
                           New York, New York  10128
                           Facsimile Number:  (212) 876-2908

If delivered personally, by courier or facsimile transmission (confirmed as
aforesaid and provided written confirmation and receipt is obtained by the
sender), the date on which a notice is delivered or transmitted shall be the
date on which such delivery is made.  Notices given by mail as aforesaid shall
be effective and deemed received upon the date of actual receipt or upon the
third business day subsequent to deposit in the U.S. mail, whichever is
earlier.  Either party hereto may change its or his address specified for
notices herein by designating a new address by notice in accordance with this
Section 11.

             12.        Counterparts.  This Agreement may be executed in
separate counterparts, each of which is deemed to be an original and both of
which taken together shall constitute one and the same agreement.

 

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

             IN WITNESS WHEREOF, the Companies and Executive have executed this
Agreement as of the date first above written.

EXECUTIVE   ICH CORPORATION /s/ John A. Bicks   /s/ Robert H. Drechsler

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

John A. Bicks   Name: Robert H. Drechsler     Title: Co-Chairman and CEO        
  SYBRA, INC.     /s/ Robert H. Drechsler    

--------------------------------------------------------------------------------

    Name: Robert H. Drechsler     Title: Co-Chairman and CEO                
LYON’S OF CALIFORNIA, INC.     /s/ Robert H. Drechsler    

--------------------------------------------------------------------------------

    Name: Robert H. Drechsler     Title: Co-Chairman and CEO                
CARE FINANCIAL CORP.     /s/ Robert H. Drechsler    

--------------------------------------------------------------------------------

    Name: Robert H. Drechsler     Title: Co-Chairman and CEO

 